PER CURIAM.
Appellant appeals from an order denying his Rule 1.850, 33 F.S.A. motion to vacate and set aside without an evidentiary hearing. Appellant alleged in his motion that he was without effective counsel, that his plea of guilty was coerced and involuntary, and that he did not knowingly and intelligently waive his constitutional rights to a jury trial.
The record shows that appellant was represented by counsel and it further shows in a supplemental record that the trial judge questioned the appellant in great detail before he would accept his plea of guilty. From the record it therefore appears that appellant was represented by counsel and from the questions asked by the trial judge he knowingly and intelligently plead guilty.
The denial of appellant’s Rule 1.850 motion is therefore affirmed.
LILES, Acting C. J., and HOBSON and McNULTY, JJ., concur.